Citation Nr: 0312506	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 until 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied the benefit sought on 
appeal.  The veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling; frostbite of the left foot, rated at 30 percent; 
frostbite of the right foot, rated at 30 percent; ulnar 
neuropathy of the left arm, rated at 20 percent; and a 
shrapnel wound to the left arm, rated at 10 percent.

3.  The veteran completed 11 years of schooling, received no 
additional vocational training, worked for over 40 years as a 
textile worker, terminated his employment in 1997, and was 
unable to obtain any other employment due to his multiple 
service-connected disabilities.

4.  The veteran's service-connected disabilities preclude him 
from obtaining and maintaining substantially gainful 
employment for which his education and occupational 
experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.3, 4.15, 4.16, 4.25, 4.26 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
prevent him from being able to work.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issue on appeal has proceeded in accordance with the laws 
and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in May 
2002, in which the RO informed the veteran of the regulatory 
requirements for establishing entitlement to a total rating 
based on unemployability, and the rationale for determining 
that the evidence he had then submitted did not show that 
those requirements were met.  Following certification of the 
veteran's appeal to the Board, in an April 2003 notice the 
Board informed the veteran of the evidence needed to 
substantiate his claim by informing him of the provisions of 
the VCAA and the specific evidence required to establish 
entitlement to a total rating based on unemployability.  The 
Board also informed him of the information and evidence that 
he was required to submit, and the evidence that VA would 
obtain on his behalf.  The Board instructed him to identify 
any evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The Board 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's VA treatment records, and 
provided him VA medical examinations in December 2001.  
Although the examiners were not asked to provide a medical 
opinion on whether the combination of the veteran's service-
connected disabilities precluded him from maintaining 
substantially gainful employment, in light of the Board's 
disposition of the veteran's appeal the Board finds that that 
deficiency is not prejudicial to his claim.  VA has, 
therefore, made reasonable efforts to assist the veteran in 
obtaining the evidence to substantiate his claim.  See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).  The Board will, 
therefore, proceed to a decision on the merits of the 
veteran's appeal.

Relevant Laws and Regulations

Total Disability Rating Based on Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.16(a) (2002).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2002).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2002).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2002).

Standard of Proof

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3 (2002).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Effective in October 2001, the veteran's service-connected 
disabilities consist of PTSD, rated as 30 percent disabling; 
frostbite of the left foot, rated at 30 percent; frostbite of 
the right foot, rated at 30 percent; ulnar neuropathy of the 
left arm, rated at 20 percent; and a shrapnel wound to the 
left arm, rated at 10 percent.  

Pursuant to 38 C.F.R. § 4.16(a), disabilities of one or both 
lower extremities constitute "one disability" for the 
purposes of evaluating a claim of entitlement to a total 
disability rating based on individual unemployability.  Thus, 
the veteran's two 30 percent ratings for frostbite of his 
left and right feet combine to a rating of 51 percent under 
Table I of 38 C.F.R. § 4.25.  The bilateral factor applies to 
the 51 percent combined rating, so that an additional ten 
percent of the combined rating is added, yielding a combined 
rating for the bilateral lower extremity disability of 56.1 
percent.  See 38 C.F.R. § 4.26 (2002).  As with all 
calculations, that percentage is rounded to the nearest 
number divisible by 10.  See 38 C.F.R. § 4.25(b) (2002).  
Thus, the combined rating for the residuals of frostbite to 
both feet is 60 percent.  In addition, his overall combined 
rating is 80 percent.  His service-connected disabilities, 
therefore, meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).

In a January 2003 hearing the veteran testified that although 
he had stopped working in 1997 because the textile mill at 
which he was employed went out of business, for 10 years 
prior to its closing he was given special considerations in 
his employment due to his disabilities.  He had previously 
worked in the mill, where he was required to be on his feet 
most of the time, but started working in the laboratory when 
he got to the point that he could no longer stand for long 
periods of time.  He also testified that he tried to find 
other employment when the textile mill closed, but that no 
one would hire him because of his disabilities.

The Board finds that the veteran's assertions are credible, 
and that they are supported by the medical evidence of 
record.  According to his application for a total rating, he 
completed 11 years of schooling and has no additional 
vocational training.  He has limited education, and was 
employed throughout most of his life in unskilled work that 
required manual labor.  In addition to the residuals of the 
frostbite, which prevent him from being able to stand or walk 
for prolonged periods, his PTSD would affect his ability to 
adapt to any work environment.  The Board finds, therefore, 
that the combination of the veteran's service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment, and that the evidence 
supports the assignment of a total rating based on individual 
unemployability.




ORDER

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.




	                        
____________________________________________
	N.W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

